U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM10-Q (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For thequarterly period ended March 31, 2014 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commissionfile number 0-26016 PALMETTOBANCSHARES, INC. (Exact name of registrant as specified in its charter) South Carolina 74-2235055 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 306 East North Street, Greenville, South Carolina (Address of principal executive offices) (Zip Code) (800) 725–2265 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [x] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a nonaccelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Nonaccelerated filer [ ] Smaller reporting company [x] Indicate by check mark whether the registrant is a shell company (as defined by Rule 12b-2 of the Exchange Act). Yes [ ] No [x] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at April 25, 2014 Common stock, $0.01 par value PALMETTO BANCSHARES, INC. AND SUBSIDIARY Table of Contents PART I Financial Information 1 Item 1. Financial Statements 1 Consolidated Balance Sheets 1 Consolidated Statements of Income 2 Consolidated Statements of Comprehensive Income 3 Consolidated Statements of Changes in Shareholders' Equity 4 Consolidated Statements of Cash Flows 5 Note 1 - Summary of Significant Accounting Policies 6 Note 2 - Cash and Cash Equivalents 8 Note 3 - Trading Account Assets 8 Note 4 - Investment Securities Available for Sale 9 Note 5 - Loans 11 Note 6 - Other Loans Held for Sale and Valuation Allowance 19 Note 7 - Premises and Equipment, net 20 Note 8 - Long-Lived Assets Held for Sale 20 Note 9 - Servicing Rights 20 Note 10 - Foreclosed Real Estate and Repossessed Personal Property 21 Note 11 - Bank-Owned Life Insurance 21 Note 12 - Deposits 22 Note 13 - Borrowings 22 Note 14 - Shareholders' Equity 23 Note 15 - Income Taxes 23 Note 16 - Benefit Plans 24 Note 17 - Equity-Based Compensation 26 Note 18 - Average Share Information 28 Note 19 - Commitments, Guarantees and Other Contingencies 28 Note 20 - Derivative Financial Instruments and Hedging Activities 28 Note 21 - Disclosures Regarding Fair Value 29 Note 22 - Regulatory Capital Requirements and Dividend Restrictions 31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 32 Forward-Looking Statements 32 Criticial Accounting Policies and Estimates 33 Selected Financial Data 34 Executive Summary 35 Financial Condition 37 Derivative Activities 50 Liquidity 50 Quarterly Earnings Review 52 Recently Issued / Adopted Authoritative Pronouncements 59 Item 3. Quantitative and Qualitative Disclosures About Market Risk 60 Item 4.
